Exhibit 10.37

INDEMNIFICATION AGREEMENT

This Agreement made and entered into [                            ], [        ]
(“Agreement”), by and between SJW Corp., a California corporation (the
“Company”), and [                    ] (the “Indemnitee”).

WHEREAS, it is essential to the Company that it be able to retain and attract as
officers the most capable persons available;

WHEREAS, increased corporate litigation has subjected officers to litigation
risks and expenses, and the limitations on the availability of directors and
officers liability insurance have made it increasingly difficult for the Company
to attract and retain such persons;

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of any to the Company’s Articles of Incorporation or Bylaws, or any
change in the ownership of the Company or the composition of its Board of
Directors);

WHEREAS, the Company and Indemnitee desire to enter into this Agreement in order
for Indemnitee to rely upon the rights afforded under this Agreement in
accepting and continuing in Indemnitee’s position as a officer of the Company;

WHEREAS, this Agreement is a supplement to and in furtherance of the Company’s
Articles of Incorporation and Bylaws and any resolutions adopted pursuant
thereto and shall not be deemed a substitute thereof, nor to diminish or
abrogate any rights of Indemnitee thereunder; and

WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions, and of the Articles of
Incorporation and Bylaws of the Company, and the vagaries of public policy, are
too uncertain to provide the officers of the Company with adequate or reliable
advance knowledge or guidance with respect to the legal risks and potential
liabilities to which they may become personally exposed as a result of
performing their duties in good faith for the Company.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and Indemnitee’s agreement to continue to serve the Company after the
date hereof, the sufficiency of which is hereby acknowledged, the Company and
Indemnitee do hereby covenant and agree as follows:

1. Definitions.

(a) “Change in Control” shall be deemed to have occurred upon of any of the
following events:

(i) The acquisition, directly or indirectly, by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than the Company
or a person that



--------------------------------------------------------------------------------

directly or indirectly controls, is controlled by, or is under, control with the
Company or an employee benefit plan maintained by the Company or such person, of
beneficial ownership (as defined in Rule 13d-3 of the Exchange Act) of
securities of the Company that results in such person or related group of
persons beneficially owning securities representing 30% or more of the combined
voting power of the Company’s then-outstanding securities;

(ii) A merger, recapitalization, consolidation, or other similar transaction to
which the Company is a party, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the surviving entity
or a parent thereof are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately
before the transaction;

(iii) A sale, transfer or disposition of all or substantially all of the
Company’s assets, unless securities representing at least 50% of the combined
voting power of the then-outstanding securities of the entity acquiring the
Company’s assets or parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction;

(iv) A merger, recapitalization, consolidation or other transaction to which the
Company is a party or the sale, transfer or other disposition of all or
substantially all of the Company’s assets if, in either case, the members of the
Company’s Board of Directors immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Company’s assets, as the case may be, or a parent thereof (for
this purpose, any change in the composition of the Company’s Board of Directors
that is anticipated or pursuant to an understanding or agreement in connection
with a transaction will be deemed to have occurred at the time of the
transaction); or

(v) A change in the composition of the Company’s Board of Directors over a
period of thirty-six (36) consecutive months or less such that a majority of the
Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (a) have been Board
members since the beginning of such period or (b) have been elected or nominated
for election as Board members during such period by at least a majority of the
Board members who were described in clause (a) or who were previously so elected
or approved and who were still in office at the time the Board approved such
election or nomination;

provided, however, that no Change in Control shall be deemed to occur for
purposes of this Plan if the result of the transaction is to give more ownership
or control of the Company to any person or related group of persons who held
securities representing more than thirty percent (30%) of the combined voting
power of the Company’s outstanding securities as of January 27, 2010.

 

2



--------------------------------------------------------------------------------

(b) “Corporate Status” describes the status of a person who is serving or has
served (including prior to the date of this Agreement) (i) as an officer of the
Company, (ii) in any capacity with respect to any employee benefit plan of the
Company or the participants or beneficiaries of any employee benefit plan of the
Company, including as a deemed fiduciary thereto, or (iii) as a director,
manager, partner, trustee, officer, employee, or agent of any other Entity at
the request of the Company. For purposes of subsection (iii) of this
Section 1(b), an officer of the Company who is serving or has served as a
director, manager, partner, trustee, officer, employee or agent of a Subsidiary
(as defined below) shall be deemed to be serving at the request of the Company.

(c) “Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.

(d) “Expenses” shall mean all fees, costs and expenses incurred in connection
with prosecuting, defending, preparing to prosecute or defend, or investigating
any Proceeding (as defined below), including, without limitation, reasonable
attorneys’ fees, disbursements and retainers (including, without limitation, any
such fees, disbursements and retainers incurred by Indemnitee pursuant to
Sections 8 and 9(c) of this Agreement), reasonable fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), reasonable compensation
for time spent by Indemnitee for which Indemnitee is not otherwise compensated
by the Company or any third party, appeal bonds, court costs, transcript costs,
reasonable fees of experts, reasonable travel expenses, duplicating, printing
and binding costs, telephone and fax transmission charges, postage, delivery
services, secretarial services, and other disbursements and expenses.

(e) “Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(b) below.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements) or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above.

(g) “Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement. For purpose of this
Section 1(g), excise taxes and fines shall include any excise tax and penalties
assessed on Indemnitee with respect to an employee benefit plan of the Company
or its Subsidiaries.

 

3



--------------------------------------------------------------------------------

(h) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 9
below to enforce Indemnitee’s rights hereunder, and whether instituted by a
governmental agency, the Company, the Board of Directors of the Company or any
committee thereof or any other party.

(i) “Subsidiary” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital equity interest of such
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interest of such Entity.

2. Services of Indemnitee. This Agreement shall not be deemed to constitute an
agreement of employment nor shall it impose any obligation on Indemnitee or the
Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any.

3. Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:

(a) The Company shall indemnify the Indemnitee as provided in this Agreement to
the fullest extent permitted by applicable law in effect on the date hereof and
to such greater extent as applicable law may hereafter from time to time permit,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Articles of Incorporation or
Bylaws as now or hereafter in effect, or by statute. The rights of the
Indemnitee provided under the preceding sentence shall include, but shall not be
limited to, the rights set forth in other Sections of this Agreement.

(b) If Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (other than an action by or in the right of the Company) by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the Company
against all Expenses and Liabilities incurred or paid by Indemnitee in
connection with such Proceeding (referred to herein as “Indemnifiable Expenses”
and “Indemnifiable Liabilities,” respectively, and collectively as
“Indemnifiable Amounts”).

(c) If Indemnitee was or is a party or is threatened to be made a party to any
Proceeding by or in the right of the Company to procure a judgment in its favor
by reason of Indemnitee’s Corporate Status, Indemnitee shall be indemnified by
the Company against all Indemnifiable Expenses.

(d) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a party to and is successful, on the merits, in any Proceeding,
Indemnitee shall be indemnified against all Indemnifiable Expenses.

(e) If Indemnitee is not wholly successful in such Proceeding but is successful
on the merits as to one or more but less than all claims, issues or matters in
such Proceeding, the Company shall indemnify Indemnitee against all
Indemnifiable Expenses incurred or paid by Indemnitee in connection with each
successfully resolved claim, issue or matter.

 

4



--------------------------------------------------------------------------------

4. Exceptions to Indemnification. Indemnitee shall not be entitled to
indemnification under Section 3 above in the following circumstances:

(a) If indemnification is requested under Section 3(b) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee failed to act (i) in good faith and (ii) in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal action or proceeding, Indemnitee
had reasonable cause to believe that Indemnitee’s conduct was unlawful,
Indemnitee shall not be entitled to payment of Indemnifiable Amounts hereunder.

(b) If indemnification is requested under Section 3(c) and

(i) it has been adjudicated finally by a court of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, Indemnitee failed to act (A) in good faith and
(B) in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder; or

(ii) it has been adjudicated finally by a court of competent jurisdiction that
Indemnitee is liable to the Company with respect to any claim, issue or matter
involved in the Proceeding out of which the claim for indemnification has
arisen, including, without limitation, a claim that Indemnitee received an
improper personal benefit, no Indemnifiable Expenses shall be paid with respect
to such claim, issue or matter unless the court of law or another court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Indemnifiable
Expenses which such court shall deem proper.

(c) On account of any Proceeding pursuant to the provisions of Section 16(b) of
the Securities Exchange Act of 1934, as amended (“Section 16(b)”), in which
final judgment is rendered against Indemnitee for payment or an accounting of
profits arising from the purchase or sale by Indemnitee of securities in
violation of Section 16(b).

(d) As provided in Section 18 below.

5. Procedures for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors of the Company
in writing that Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 5(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case by one of the following four

 

5



--------------------------------------------------------------------------------

(4) methods, which shall be at the election of Indemnitee: (1) by a majority
vote of a quorum consisting of directors who are not parties to such proceeding,
(2) if such quorum is not obtainable, by Independent Counsel in a written
opinion, (3) by the shareholders (within the meaning of Section 153 of the
California Corporations Code), with the shares owned by Indemnitee not being
entitled to vote thereon or (4) by the court in which the proceeding is, or was
pending upon application made by the Company or the agent or the attorney or
other person rendering services in connection with the defense, whether or not
the application by the agent, attorney or other person is opposed by the
Company.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 5(b) hereof, the Independent Counsel
shall be selected as provided in this Section 5(c). The Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board of Directors). Indemnitee or the Company, as the
case may be, may, within ten (10) days after such written notice of selection
shall have been given, deliver to the Company or to Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 1(f) above, and the objection shall set forth with particularity the
factual basis of such assertion. Absent a proper and timely objection, the
person so selected shall act as Independent Counsel. If a written objection is
made and substantiated, the Independent Counsel selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 5(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the state courts of
the State of California or other court of competent jurisdiction for resolution
of any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 5(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 5(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this
Section 5(c), regardless of the manner in which such Independent Counsel was
selected or appointed.

(d) If the directors who are not parties to such proceeding or the shareholders
are selected under Section 5 to determine whether Indemnitee is entitled to
indemnification and they shall not have made a determination within one hundred
eighty (180) days after any judgment, order, settlement, dismissal, award,
conviction, or other disposition or partial disposition of any Proceeding or any
other event that could enable the Company to determine Indemnitee’s entitlement
to indemnification, then the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law.

 

6



--------------------------------------------------------------------------------

(e) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

6. Presumptions and Effect of Certain Proceedings; Construction of Certain
Phrases.

(a) In making any determination concerning Indemnitee’s right to
indemnification, the person making such determination shall presume that the
Indemnitee is entitled to indemnification under this Agreement if the Indemnitee
has submitted a request for indemnification in accordance with Section 5(a)
above, and anyone seeking to overcome this presumption shall have the burden of
proof and burden of persuasion, by clear and convincing evidence.

(b) Subject to Section 7(b) below, the termination of any Proceeding, or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not create a presumption
that the Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that the Indemnitee had reasonable
cause to believe that his or her conduct was unlawful.

(c) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement. Whether or not
the foregoing provision of this Section 6(c) is satisfied, it shall in any event
be presumed that Indemnitee has at all times acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion, by clear and convincing evidence.

(d) For purposes of this Agreement, Indemnitee will be deemed to have been
“successful on the merits” upon termination of any Proceeding or of any claim,
issue or matter therein, if any action, claim, suit or Proceeding is disposed of
without (i) an adverse to judgment against Indemnitee (including, without
limitation, a settlement of such Proceeding, or claim, issue or matter therein,
with or without payment of money or other consideration), (ii) an adjudication
that Indemnitee was liable to the Company, or (iii) a plea of guilty or nolo
contendere by Indemnitee.

7. Notification and Defense of Proceedings. If any Proceeding is brought against
Indemnitee in respect of which indemnity may be sought under this Agreement:

(a) Indemnitee will promptly notify the Company in writing of the commencement
thereof, and the Company will be entitled to participate therein at its own
expense or to assume

 

7



--------------------------------------------------------------------------------

the defense thereof and to engage counsel reasonably satisfactory to Indemnitee;
provided, however, that the failure to give any such notice shall not disqualify
Indemnitee from indemnification hereunder unless the Company’s ability to defend
against such Proceeding is materially and adversely prejudiced thereby. The
assumption of the defense of any Proceeding by the Company in accordance with
this Section 7(a) shall not create a presumption that the Indemnitee is entitled
to indemnification hereunder. Indemnitee shall have the right to engage his or
her own counsel in connection with any such Proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of Indemnitee unless (i) the Company shall not have assumed the defense
of the Proceeding and employed counsel for such defense, or (ii) the named
parties to any such action (including any impleaded parties) include both
Indemnitee and the Company, and Indemnitee shall have reasonably concluded that
joint representation may be inappropriate under applicable standards of
professional conduct due to an actual or potential material conflict of interest
between Indemnitee and the Company, in either of which events the reasonable
fees and expenses of such counsel to Indemnitee shall be borne by the Company
and advanced in accordance with Section 8.

(b) The Company shall not be liable to indemnify Indemnitee for any amounts paid
in settlement of any Proceeding effected without the Company’s written consent,
and the Company shall not settle any Proceeding in a manner which would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent;
provided, however, that neither the Company nor Indemnitee will unreasonably
withhold its consent to any proposed settlement. The Company shall not, without
the prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (i) includes
an admission of fault of Indemnitee or (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of the Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee.

8. Advancement of Expenses.

(a) Advancement of Expenses. The Company shall pay to Indemnitee all
Indemnifiable Expenses incurred by Indemnitee in connection with any Proceeding,
including a Proceeding by or in the right of the Company, in advance of the
final disposition of such Proceeding (including any appeal thereof), as the same
are incurred. Indemnitee’s right to such advancement is not subject to the
satisfaction of any standard of conduct. The Company shall make all such
advances without regard to Indemnitee’s financial ability to make repayment,
without bond or other security and without regard to the prospect of whether the
Indemnitee may ultimately be found to be entitled to indemnification under the
provisions of this Agreement. All amounts advanced to the Indemnitee pursuant to
this Section 8 shall be without interest. Indemnitee hereby undertakes to repay
the amount of Indemnifiable Expenses paid to Indemnitee if it is finally
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Indemnifiable Expenses. This Agreement
shall constitute any required undertaking and no other form of undertaking shall
be required.

(b) Procedures for Advancement of Expenses. Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks advancement under this Section 8, together with documentation
evidencing that Indemnitee has incurred such Indemnifiable Expenses. Payment of
Indemnifiable Expenses under Section 8 shall be made no later than ten
(10) calendar days after the Company’s receipt of such request and receipt of
the documentation described above.

 

8



--------------------------------------------------------------------------------

9. Remedies of Indemnitee.

(a) Right to Petition Court. In the event that (i) Indemnitee makes a request
for payment of Indemnifiable Amounts under Sections 3 and 5 above or a request
for an advancement of Indemnifiable Expenses under Section 8 above and (ii) the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition an appropriate court in the
State of California to enforce the Company’s obligations under this Agreement.
The Company hereby consents to service of process and to appear in such
proceedings. In the event that the Company fails to make payment of an
Indemnifiable Amount or a determination is made pursuant to Section 5 of this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 9(a) shall be conducted in all
respects as a de novo trial on the merits, and the Indemnitee shall not be
prejudiced by reason of that adverse determination.

(b) Burden of Proof. In any judicial proceeding brought under Section 9(a)
above, the Company shall have the burden of proof and burden of persuasion, by
clear and convincing evidence, that Indemnitee is not entitled to payment of
Indemnifiable Amounts or the advancement of Indemnifiable Expenses hereunder.

(c) Expenses. The Company agrees to indemnify Indemnitee against any Expenses
incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under
Section 9(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith and to advance Expenses incurred by
Indemnitee with respect to such action; provided, however, if a court determines
that Indemnitee’s petition under Section 9(a) above was made in bad faith or its
claims in the petition were frivolous, then the Company shall not have an
obligation to indemnify Indemnitee for such Expenses and Indemnitee shall
reimburse the Company for such Expenses advanced under this Section 9(c).

(d) Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 9(a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.

(e) Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, Independent Counsel or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 9(a) above, and shall not create a presumption that such payment or
advancement is not permissible.

 

9



--------------------------------------------------------------------------------

(f) Access to Information. Indemnitee shall be entitled to access such
information in the possession of the Company as may be reasonably necessary to
enforce Indemnitee’s rights under this Agreement.

(g) Specific Enforcement. The Company and Indemnitee agree that a monetary
remedy for breach of this Agreement may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. The Company and Indemnitee further agree that Indemnitee shall
be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertaking in connection
therewith. The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the court, and the Company hereby
waives any such requirement of a bond or undertaking.

10. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee as follows:

(a) Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

(b) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

11. Insurance.

(a) Maintenance of D&O Insurance. The Company hereby covenants and agrees that,
so long as the Indemnitee shall continue to serve as an officer of the Company
and thereafter so long as the Indemnitee shall be subject to any possible
Proceeding by reason of the fact that the Indemnitee was an officer of the
Company, the Company shall use commercially reasonable efforts to cause to be
maintained in full force and effect directors’ and officers’ liability insurance
(“D&O Insurance”) in reasonable amounts from established and reputable insurers.

(b) Notice of Proceedings. If, at the time of the receipt of a notice of a
Proceeding pursuant to Section 7(a) of this Agreement, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

10



--------------------------------------------------------------------------------

(c) Tail D&O Insurance. In the event of a Change in Control, the Company shall
maintain in force any and all insurance policies then maintained by the Company
in providing insurance in respect of Indemnitee, for a period of six (6) years
thereafter. All such insurance policies obtained following such Change in
Control shall be procured by the insurance broker of the Company prior to the
Change of Control.

12. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Company’s Bylaws or Articles of
Incorporation, any insurance policy purchased or maintained by the Indemnitee or
any other agreement, vote of stockholders or directors (or a committee of
directors), or otherwise, both as to action in Indemnitee’s official capacity
and as to action in any other capacity as a result of Indemnitee’s serving as an
officer of the Company. The right to be indemnified or to receive advancement of
Indemnifiable Expenses under this Agreement (i) is a contract right based upon
good and valuable consideration, pursuant to which Indemnitee may sue, (ii) is
and is intended to be retroactive and shall be available as to events occurring
prior to the date of this Agreement and (iii) shall continue after any
rescission or restrictive modification of this Agreement as to events occurring
prior thereto.

13. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and
(b) binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

14. Subrogation. In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request of the Company, all reasonable action
necessary to secure such rights, including the execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights. In no
event, however, shall the Company or any other person have any right of
recovery, through subrogation or otherwise, against (i) Indemnitee or (ii) any
insurance policy purchased or maintained by Indemnitee.

15. Change in Law. To the extent that a change in California law (whether by
statute or judicial decision) shall permit broader indemnification or
advancement of expenses than is provided under the terms of the Articles of
Incorporation and Bylaws of the Company and this

 

11



--------------------------------------------------------------------------------

Agreement, Indemnitee shall be entitled to such broader indemnification and
advancements, and this Agreement shall be deemed to be amended to such extent.
In the event of any change in California law (whether by statute or judicial
decision) which narrows the right of a California corporation to indemnify a
member of its Board of Directors, an officer, or other corporate agent, such
changes, to the extent not required by applicable law to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.

16. Contribution.

(a) Whether or not the indemnification provided in Section 3 of this Agreement
is available, in respect of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall pay, in the first instance, the entire amount of
any judgment or settlement of such Proceeding without requiring Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee. The Company shall not
enter into any settlement of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall contribute to
the amount of expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company other than Indemnitee who
are jointly liable with Indemnitee (or would be if joined in such Proceeding),
on the one hand, and Indemnitee, on the other hand, from the transaction from
which such Proceeding arose; provided, however, that the proportion determined
on the basis of relative benefit may, to the extent necessary to conform to law,
be further adjusted by reference to the relative fault of the Company and all
officers, directors or employees of the Company other than Indemnitee who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such expenses, judgments, fines or settlement
amounts, as well as any other equitable considerations which the law may require
to be considered. The relative fault of the Company and all officers, directors
or employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary, and the degree to which their conduct is active or
passive.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company other than Indemnitee who may be jointly liable with
Indemnitee.

 

12



--------------------------------------------------------------------------------

17. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

18. Indemnitee as Plaintiff. Except as provided in Section 5(c) and Section 9(a)
above and in the next sentence, Indemnitee shall not be entitled to payment of
Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect to
any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless (a) the
Company has consented to the initiation of such Proceeding or (b) after a Change
in Control, the Independent Counsel has approved the initiation of such
Proceeding. This Section 18 shall not apply to counterclaims or affirmative
defenses asserted by Indemnitee in an action brought against Indemnitee.

19. Modifications and Waiver. Except as provided in Section 3(a) and Section 14
above with respect to changes in California law that broaden the right of
Indemnitee to be indemnified by the Company, no supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Agreement (whether or not similar), nor shall such waiver constitute a
continuing waiver.

20. General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(a) when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

If to Indemnitee, to:

            [                    ]

            [                    ]

            [                    ]

            [                    ]

If to the Company, to:

            SJW Corp.

            110 West Taylor Street

            San Jose CA 95110

            Attention: Chief Executive Officer

 

13



--------------------------------------------------------------------------------

with a copy to:

            SJW Corp.

            110 West Taylor Street

            San Jose CA 95110

            Attention: Corporate Secretary

or to such other address as may have been furnished in the same manner by any
party to the others.

21. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of California without giving effect to the
provisions thereof relating to conflicts of law.

22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.

23. Entire Agreement. This Agreement and the documents expressly referred to
herein constitutes the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are expressly superseded by this Agreement.

24. No Third Party Beneficiaries. No parties other than Indemnitee or the
Company (and their successors and assigns as provided in Section 13 above) are
entitled to rely upon this Agreement and enforce the Company’s or Indemnitee’s
obligations hereunder.

[END OF TEXT]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SJW CORP. By:  

 

Name:  

 

Title:  

 

 

INDEMNITEE

 

[Name]

[Signature Page to Indemnification Agreement]